DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 03/31/2022 Amendments/Arguments, which directly amended claim 17 is acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 2-7, 9-14, and 17-20 are allowed.
Regarding claims 3, 10, 17, a system, method, and product for determining an angle of arrival of an electromagnetic wave as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,481,236 discloses an apparatus uses a transceiver to determine a first attribute value of a first RF signal received through a first antenna during a first period.  An attribute estimator determines a second attribute value of the first RF signal received through a second antenna during the first period.  Responsive to a control signal, the apparatus switches the attribute estimator from being coupled to the second antenna to being coupled to a third antenna.  The apparatus then uses the transceiver to determine a first attribute of a second RF signal received through the first antenna during a second period and uses the attribute estimator determine a second attribute of the second RF signal received through the third antenna during the second period.  The apparatus then can estimate an angle of arrival associated with the first and second RF signals based on the first and second attributes of the first RF signal and the first and second attributes of the second RF signal.
US 10,416,269 discloses methods and systems for determining an angle of arrival (AoA) of a RF emitter signal utilizing phase comparisons between pairs of antennas from among two closely spaced antenna elements and a third antenna element fixedly positioned more distant, and a combination of TDOA and PI techniques, to resolve PI ambiguities.  Overlapping AoA ambiguity patterns with different angular spacings may be resolved by TDOA techniques.  A span of TDOA AoA possibilities is obtained, centered at a solution to a TDOA angle calculation and bounded by a known TDOA measurement error range.
US 10,539,645 discloses a method for determining an angle of arrival of an incident plane wave received by an antenna array.  The method includes receiving signals from a plurality of antenna receiving channels, determining a set of possible angles of arrival of the incident plane wave based on the signals received at the plurality of receiving channels, measuring a pulse delay of the incident plane wave between the signals received at the plurality of receiving channels, and calculating the angle of arrival of the incident plane wave based on the set of possible angles of arrival and the measured pulse delay.
US 6,459,903 discloses a method of locating a mobile station.  In the present invention, the mobile station is capable of communicating with at least three base stations, each having at least two antennas.  To estimate the location of the mobile station, the distance between the mobile station and each base station is calculated based on the time of arrival (TOA) of a mobile station signal at the base station, a first estimated MS location area is defined as an overlap area of circles of which the radii are the distances between the MS and the base stations.  Then, the location of the mobile station is estimated based on the time of signals received through the two antennas of each base station and based on the angle between the antennas of each base station and the mobile station.  Here, the angle is calculated from the phase difference between the received signals and a communication frequency of the signals.  A second location area is defined as an area defined by lines connecting the base stations to the mobile station.  Then, the MS is determined to be located in a common area of the first and the second location areas.
US 5,477,230 discloses a system comparing the phases from Fast Frequency Transform (FFT) outputs to obtain angle of arrival (AOA) information.
US 5,285,209 discloses a method provides the capability to estimate the angle-of-arrival (AOA) of radar pulses with respect to a ground or airborne based platform.  It utilizes a spectral estimation technique which extracts the periodic properties of radar signals whose time-of-arrivals (TOAs) have been tagged by an Electronic Warfare receiver.  The method can be used in a multiple signal environment and can separate and individually measure AOA of emitters that are spatially very close but have incommensurate Pulse Repetition Intervals (PRIs).
WO 2015/176776 discloses an invention in which in an ultra-wideband ("UWB") receiver, a received UWB signal is periodically digitized as a series of ternary samples.  During a carrier acquisition mode of operation, the samples are continuously correlated with a predetermined preamble sequence to develop a correlation value.  When the value exceeds a predetermined threshold, indicating that the preamble sequence is being received, estimates of the channel impulse response ("CIR") are developed.  When a start-of-frame delimiter ("SFD") is detected, the best CIR estimate is provided to a channel matched filter ("CMF").  During a data recovery mode of operation, the CMF filters channel-injected noise from the sample stream.  Both carrier phase errors and data timing errors are continuously detected and corrected during both the carrier acquisition and data recovery modes of operation.  The phase of the carrier can be determined by accumulating the correlator output before it is rotated by the carrier correction.  By comparing the carrier phases of two receivers separated by a known distance, d, the angle of incidence, Θ, of the signal can be determined.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646